Citation Nr: 1815921	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's chronic kidney disease is related to exposure to contaminated water at Camp Lejeune during active service.


CONCLUSION OF LAW

The criteria for service connection for chronic kidney disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   







REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition below to grant the Veteran's claim of service connection for kidney disease discussion of compliance with VA's duty to notify and assist with regard to this claim is not necessary.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110, 1131. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service personnel records show that the Veteran was at Camp Lejeune for more than 30 days as he was there including from April 1975 to at least July 1975 and again in 1976.  His DD 214 shows that he was separated from service at Camp Lejeune in October 1976.  

Effective March 14, 2017, VA regulations regarding presumptive diseases were amended to add diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953 to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  They do not apply retroactively to claims previously adjudicated. 

Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307 (a)(ii)(7)(i). 

A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(ii)(7)(iii).

The presumption applies to (1) adult leukemia, (2) aplastic anemia and other myelodysplastic syndromes, (3) bladder cancer, (4) kidney cancer, (5) liver cancer, (6) multiple myeloma, (7) non-Hodgkin's lymphoma, and (8) Parkinson's disease.  38 C.F.R. § 3.309(f). 

The Veteran has end stage kidney disease.  He does not have a disease that is on the presumptive list of diseases resulting from exposure to contaminated water at Camp Lejeune.  However, the absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Accordingly, the Board will consider whether entitlement to service connection for kidney disease can be granted on a direct basis.

A private opinion dated in March 2015 was received from the Veteran's primary care provider.  The examiner indicated that she reviewed the literature regarding Camp Lejeune water contamination, noting that the Veteran was stationed there from 1975 to 1976.  The examiner stated that the Veteran has severe kidney disease.  She opined that it is as likely as not that his exposure to this contamination contributed to his illness.  That same month another private examiner, a doctor of osteopathy, who has been treating the Veteran since April 2014 for end stage renal disease also opined that his disease is attributable to exposure to chemical contaminations at Camp Lejeune.   

In November 2017 an opinion was received from the Department of Health and Human Services.  The examiner opined that the Veteran's renal toxicity is most likely caused by his exposure to contaminants in the drinking water at Camp Lejeune.  The examiner also noted that the Veteran was in need of a kidney transplant.  In February 2018 the same examiner continued to opine that the progression of the Veteran's kidney disease is as likely as not related to his exposure to water contamination while serving at Camp Lejeune. 

The Board recognizes that there are unfavorable VA opinions dated in March 2014 and May 2016. However, neither opinion is any more probative regarding whether the Veteran's kidney disease is related to his service at Camp Lejeune than the positive opinions discussed above,  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, the benefit-of-the-doubt rule applies and entitlement to service connection for chronic kidney disease is granted.  


ORDER

Service connection for chronic kidney disease is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


